DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on May 17, 2022 has been entered. Currently claims 1-15 are pending. Claims 13-15 are new. Applicant’s new and amended claims are addressed herein below. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 20090058611) in view of Dubin et al. (US 20130216206). 

As to claim 1, Kawamura discloses an information processing system (Fig. 1) comprising: 
an image display apparatus (Fig. 1(150): second display device) provided in a space (Fig. 1(101): room) and configured to display an image ([0050]); 
a tag device (Fig. 1(180A)) carried by a user (Fig. 1(105)) who is present in the space (Fig. 1(101): room) and configured to output a signal for detecting position information of the user in the space ([0045]: “each user 105 participating in the workshop wears a position sensor 180A”, [0052]: “position sensor 180A, for example, uses the intensity or the like of radio waves communicated between the tag wearable by the user 105 as a badge or the like and a beacon installed in a fixed position in the room 101 to measure the position of the user 105 wearing the tag”); and 
an information processing apparatus (Fig. 1(110): management server) communicably connected to the image display apparatus (Fig. 3(21): computing device) and the tag device (Fig. 1(180A), ([0049], [0052]), 
the information processing apparatus (Fig. 1(110): management server) including circuitry configured to 
store a plurality of pieces of position information of a plurality of users including the user (Fig. 1(105), [0075]: “determination section 113 identifies the position of each user 105 based on the detection information passed from the acquisition section 112”; therefore,  position information of the plurality of users are stored), who are in present in the space (Fig. 1(101): room), in association with the plurality of users, the plurality of users being detected based on signals output from a plurality of tag devices including the tag device (Fig. 1(180A)), each being carried by each of the plurality of users ([0052]). 
 Kawamura does not expressly teach control environment effect production that supports communication between the plurality of users by the image displayed by the image display apparatus, based on each of the plurality of pieces of position information of the plurality of users. 
Dubin teaches control environment effect production that supports communication between the plurality of users by the image displayed by the image display apparatus, based on each of the plurality of pieces of position information of the plurality of users (Fig. 10, [0053]: all of the participants to be in the same room, [0163], [0172]: when a single person is talking that person is highlighted). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura’s information processing system by incorporating Dubin’s idea of controlling environment effect in order to improve conference quality. 

As to claim 2, Kawamura (as modified by Dubin) teach the information processing system of claim 1, wherein the circuitry is further configured to measure a volume of a speech by each of the plurality of users (Dubin: [0053]: all of the participants to be in the same room, [0087]: volume, [0117]: speaks strongly), based on an output signal from a microphone (Dubin: [0172], [0178]), identify a particular user who is currently speaking from among the plurality of users based on a result of the measured volume of the speech (Dubin: [0117]: speaks strongly, [0172]), and control the environment effect production so that the particular user who is currently speaking and a user who is in a state other than speaking are visually distinguished (Dubin: Fig. 10, [0172]: when a single person is talking that person is highlighted). 
As to claim 3, Kawamura (as modified by Dubin) teach the information processing system of claim 2, wherein the circuitry controls the environment effect production so that an area behind the particular user who is currently speaking as viewed from the user who is in the state other than speaking is set brighter than other areas (Dubin: Fig. 10, [0172]: when a single person is talking that person is highlighted). 
As to claim 4, Kawamura (as modified by Dubin) teach the information processing system of claim 1, wherein the circuitry controls at least one of a size or an amount of light of the image displayed by the image display apparatus according to a distance between the plurality of users, the distance being calculated based on the position information of each of the plurality of users (Dubin: [0035]: appropriately scaled and positioned, [0059]). 
As to claim 5, Kawamura (as modified by Dubin) teach the information processing system of claim 4, wherein the circuitry is further configured to output sound to the plurality of users from a speaker (Dubin: [0090]), and control a sound effect of the sound according to the distance between the plurality of users (Dubin: [0092] – [0093]). 
As to claim 6, Kawamura (as modified by Dubin) teach the information processing system of claim 1, wherein the circuitry stores the plurality of pieces of position information of the plurality of users who are present in the space in association with the plurality of users respectively, based on a radio wave received from an operation device carried by each of the plurality of users (Kawamura: [0045], [0052]: “position sensor 180A, for example, uses the intensity or the like of radio waves communicated between the tag wearable by the user 105 as a badge or the like and a beacon installed in a fixed position in the room 101 to measure the position of the user 105 wearing the tag”). 
As to claim 7, Kawamura (as modified by Dubin) teach the information processing system of claim 1, wherein the circuitry changes the environment effect production according to the image displayed by the image display apparatus on one or more faces defining the space (Dubin: Fig. 10). 
As to claim 8, Kawamura (as modified by Dubin) teach the information processing system of claim 1, wherein the circuitry is further configured to perform speech recognition to recognize a content of a speech by each of the plurality of users based on an output signal from a microphone (Dubin: [0147]: automated word spotting or automated speech recognition is performed), and control the environment effect production according to the content of the speech by each of the plurality of users based on a result of the speech recognition (Dubin: [0172], [0178]). 
As to claim 9, Kawamura (as modified by Dubin) teach the information processing system of claim 1, wherein the circuitry stores a change in the position information of each of the plurality of users who are present in the space as log information (Dubin: [0133]: who is currently logged on), and the circuitry outputs a report according to a trajectory of the position information of each of the plurality of users who are present in the space, based on the log information (Dubin: [0133]: participants log into the system). 
As to claim 10, Kawamura discloses an information processing apparatus (Fig. 1(110): management server) that is communicably connected with an image display apparatus (Fig. 1(150): second display device) provided in a space (Fig. 1(101): room) and configured to display an image ([0050]) and a tag device (Fig. 1(180A)) carried by a user who is present in the space and configured to output a signal for detecting position information of the user ([0045]: “each user 105 participating in the workshop wears a position sensor 180A”, [0052]: “position sensor 180A, for example, uses the intensity or the like of radio waves communicated between the tag wearable by the user 105 as a badge or the like and a beacon installed in a fixed position in the room 101 to measure the position of the user 105 wearing the tag”), the information processing apparatus (Fig. 1(110): management server) comprising circuitry configured to 
store a plurality of pieces of position information of a plurality of users including the user (Fig. 1(105), [0075]: “determination section 113 identifies the position of each user 105 based on the detection information passed from the acquisition section 112”; therefore,  position information of the plurality of users are stored), who are in present in the space (Fig. 1(101): room), in association with the plurality of users, the plurality of users being detected based on signals output from a plurality of tag devices including the tag device (Fig. 1(180A)), each being carried by each of the plurality of users ([0052]).  
Kawamura does not explicitly teach control environment effect production that supports communication between the plurality of users by the image displayed by the image display apparatus, based on each of the plurality of pieces of position information of the plurality of users. 
Dubin teaches control environment effect production that supports communication between the plurality of users by the image displayed by the image display apparatus, based on each of the plurality of pieces of position information of the plurality of users (Fig. 10, [0053]: all of the participants to be in the same room, [0163], [0172]: when a single person is talking that person is highlighted). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura’s information processing system by adapting Dubin’s idea of controlling environment effect in order to improve conference quality. 

As to claim 11, Kawamura discloses an information processing method performed by an information processing apparatus (Fig. 1(110): management server) that is communicably connected with an image display apparatus (Fig. 1(150): second display device) provided in a space (Fig. 1(101): room) and configured to display an image ([0050]) and a tag device (Fig. 1(180A)) carried by a user who is present in the space and configured to output a signal for detecting position information of the user ([0045]: “each user 105 participating in the workshop wears a position sensor 180A”, [0052]: “position sensor 180A, for example, uses the intensity or the like of radio waves communicated between the tag wearable by the user 105 as a badge or the like and a beacon installed in a fixed position in the room 101 to measure the position of the user 105 wearing the tag”), the information processing method comprising: 
storing a plurality of pieces of position information of a plurality of users including the user (Fig. 1(105), [0075]: “determination section 113 identifies the position of each user 105 based on the detection information passed from the acquisition section 112”; therefore,  position information of the plurality of users are stored), who are in present in the space (Fig. 1(101): room), in association with the plurality of users, the plurality of users being detected based on signals output from a plurality of tag devices including the tag device (Fig. 1(180A)), each being carried by each of the plurality of users ([0052]).  
Kawamura does not expressly teach controlling environment effect production that supports communication between the plurality of users by the image displayed by the image display apparatus, based on each of the plurality of pieces of position information of the plurality of users. 
Dubin teaches controlling environment effect production that supports communication between the plurality of users by the image displayed by the image display apparatus, based on each of the plurality of pieces of position information of the plurality of users (Fig. 10, [0053]: all of the participants to be in the same room, [0163], [0172]: when a single person is talking that person is highlighted). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura’s information processing system by incorporating Dubin’s idea of controlling environment effect in order to improve conference quality. 

As to claim 12, Kawamura (as modified by Dubin) teach a room comprising the information processing system of claim 1 (Kawamura: Fig. 10, [0052], Dubin: [0053]: two or more of the participants might be in the same room… it is even possible for all of the participants to be in the same room). 

A to claim 13, Kawamura (as modified by Dubin) teach the information processing system of claim 1, wherein the circuitry stores the plurality of pieces of position information of the plurality of users who are present in the space in association with the plurality of users respectively, based on a radio wave received from an operation device carried by each of the plurality of users, and the circuitry changes the environment effect production according to the image displayed by the image display apparatus on one or more faces defining the space (Kawamura: [0045], [0052]: “position sensor 180A, for example, uses the intensity or the like of radio waves communicated between the tag wearable by the user 105 as a badge or the like and a beacon installed in a fixed position in the room 101 to measure the position of the user 105 wearing the tag”).

As to claim 14, Kawamura (as modified by Dubin) teach the information processing system of claim 2, wherein the circuitry is further configured to perform speech recognition to recognize a content of a speech by each of the plurality of users based on an output signal from a microphone (Dubin: [0147]: automated word spotting or automated speech recognition is performed), and 7Application No. 17/174,390 Reply to Office Action of March 15, 2022 control the environment effect production according to the content of the speech by each of the plurality of users based on a result of the speech recognition (Dubin: [0172], [0178]).

As to clam 15, Kawamura (as modified by Dubin) teach the information processing system of claim 2, wherein the circuitry stores a change in the position information of each of the plurality of users who are present in the space as log information (Dubin: [0133]: who is currently logged on), and the circuitry outputs a report according to a trajectory of the position information of each of the plurality of users who are present in the space, based on the log information (Dubin: [0133]: participants log into the system).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628